[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                         FEBRUARY 13, 2008
                             No. 07-13708                THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 92-04032-4-WS-WCS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

DARRYL VAUGHN,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (February 13, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Darryl Vaughn appeals his 30-months’ sentence, which was imposed

following the revocation of his supervised release. Vaughn argues his sentence is

unreasonable in light of the applicable Guidelines range of 8-14 months.

      After United States v. Booker, 125 S. Ct. 738 (2005), we review a federal

sentence imposed upon revocation of supervised release for reasonableness.

United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

Reasonableness review requires us to review the sentence under an abuse-of-

discretion standard. Gall v. United States, 128 S. Ct. 586, 594 (2007). We “must

first ensure that the district court committed no significant procedural error,” and

then we “consider the substantive reasonableness of the sentence imposed under

an abuse-of-discretion standard.” Id. at 597. The party challenging the sentence

bears the burden of establishing the sentence was unreasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Vaughn’s sentence is not procedurally unreasonable. Under 18 U.S.C. §

3583(e), upon finding by a preponderance of the evidence the defendant violated a

condition of his release, the district court may revoke his term of supervised

release and impose a sentence of imprisonment after considering the factors set

forth in 18 U.S.C. § 3553(a). Sweeting, 437 F.3d at 1107. The court is not

required to state on the record it has explicitly considered each of the § 3553(a)

                                          2
factors or individually discuss each factor. See United States v. Scott, 426 F.3d

1324, 1329 (11th Cir. 2005) (addressing an appeal from an original sentence). It is

sufficient that the district court acknowledges it considered the factors. Id.

However, the court “must adequately explain the chosen sentence to allow for

meaningful appellate review and to promote the perception of fair sentencing.”

Gall, 128 S. Ct. at 597. Additionally, as long as the Guidelines are applied in an

advisory manner, it does not violate the defendant’s constitutional rights for the

court to make factual findings by a preponderance of the evidence. United States

v. Chau, 426 F.3d 1318, 1323-24 (11th Cir. 2005).

      The court applied the Guidelines in an advisory fashion and noted it had

considered the § 3553(a) factors in reaching its decision to sentence Vaughn above

the Guidelines range. Contrary to Vaughn’s claim on appeal, the court did not

base its sentence on his having committed an aggravated battery on or fleeing from

a law enforcement officer. The court explicitly stated it was not finding Vaughn

committed these crimes. Instead, the court based its decision on the two ways in

which Vaughn admitted to violating the terms of his supervised release. First, he

neglected to submit mandatory, monthly supervision reports for seven consecutive

months. Second, he moved from his approved residence without notifying his

probation officer, which resulted in his whereabouts being unknown for

                                          3
approximately five months. The evidence presented at the revocation hearing as

to Vaughn’s participation in a staged drug deal “very clearly” told the court the

reason Vaughn intentionally violated the terms of his supervised release. The

court noted these violations were not inadvertent or accidental, but instead were

intentional and deliberate. The court, having considered the § 3553(a) factors and

offering an explanation for its decision to sentence Vaughn beyond the Guidelines

range, committed no procedural error.

       Additionally, the court did not impose a substantively unreasonable

sentence. Extraordinary circumstances are not necessary to justify a sentence

outside the Guidelines range. Gall, 128 S. Ct. at 595. However, “a major

departure should be supported by a more significant justification than a minor

one.” Id. at 597. While Vaughn’s sentence of 30-months’ imprisonment is more

than double the Guidelines range maximum, the court justified its decision by

relying on Vaughn’s deliberate, drug-related failure to comply with the mandatory

terms of his supervised release. The intentional nature of Vaughn’s violations,

coupled with the evidence Vaughn continued to sell cocaine while on supervised

release following his conviction for possessing cocaine with intent to distribute,

could certainly justify a harsher sentence in light of the § 3553(a) factors. Given




                                          4
the range of sentences from which it could choose, the district court did not abuse

its discretion in sentencing Vaughn to 30-months’ imprisonment.

      Based on our review of the record and the parties’ briefs, we conclude

Vaughn’s sentence is reasonable. Accordingly, we affirm his sentence.

      AFFIRMED.




                                         5